Case:19-03329-jwo Doc #:25 Filed: 12/11/19 Page1of1

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
In Re: Case No. 19-03329-JWB
JEFFERY LEE CADARETTE, Chapter 7
Debtor(s). Honorable James W Boyd

/

NOTICE OF APPEARANCE AND
REQUEST FOR SERVICE OF NOTICES

TO: Clerk of the Court Jeffrey L. Cadarette #250282
US Bankruptcy Court Earnest C. Brooks Correctional Facility
One Division Ave., N. 2500 S. Sheridan Drive
Room 200 Muskegon, MI 49444

Grand Rapids, MI 49503

PLEASE ENTER THE APPEARANCE of DANA NESSEL, Attorney General,
and Moe Freedman, Assistant Attorney General, as attorneys for
the Michigan Department of Corrections, in the above-entitled cause; this
appearance is entered as required by FR Bankr P 9010(b) and does not
constitute a general appearance.

Pursuant to FR Bankr P 2002(g), the undersigned requests that copies of all
notices required to be mailed to all creditors be served on the undersigned.

DANA NESSEL
Attorney General

/s/_Moe Freedman

Moe Freedman (P74224)

Assistant Attorney General

Cadillac Place, Ste. 10-200

3030 W. Grand Blvd.

Detroit, MI 48202

Telephone: (313) 456-0140

E-Mail: FreedmanM1@michigan.gov
Dated: December 09, 2019
